Case 19-34054-sgj11 Doc 395 Filed 01/24/20                     Entered 01/24/20 20:10:41              Page 1 of 8



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Maxim B. Litvak (Texas Bar No. 24002482)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel and Proposed Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                  )
    In re:                                                        )    Chapter 11
                                                                  )
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          )    Case No. 19-34054-sgj11
                                                                  )
                                     Debtor.                      )
                                                                  )

DEBTOR’S MOTION FOR ENTRY OF AN ORDER PURSUANT TO 11 U.S.C. § 1121(d)
 AND LOCAL RULE 3016-1 EXTENDING THE EXCLUSIVITY PERIODS FOR THE
   FILING AND SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN

TO THE HONORABLE STACEY G. C. JERNIGAN,
UNITED STATES BANKRUPTCY JUDGE:



1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_DE:227240.6 36027/002
Case 19-34054-sgj11 Doc 395 Filed 01/24/20                      Entered 01/24/20 20:10:41   Page 2 of 8



          COMES NOW Highland Capital Management, L.P. (the “Debtor”), the debtor and debtor-

in-possession in the above-captioned chapter 11 bankruptcy case (the “Bankruptcy Case”) filing

this Motion for Entry of an Order Pursuant to 11 U.S.C. § 1121(d) and Local Rule 3016-1

Extending the Exclusivity Periods for the Filing and Solicitation of Acceptances of a Chapter 11

Plan (the “Motion”) requesting entry of an order pursuant to section 1121(d) of title 11 of the

United States Code (the “Bankruptcy Code”) and Rule 3016-1 of the Local Bankruptcy Rules of

the United States Bankruptcy Court for the Northern District of Texas (the “Local Rules”),

extending the 120-day and 180-day exclusivity periods provided by Bankruptcy Code sections

1121(b) and (c)(3) for the filing of a chapter 11 plan and the solicitation of acceptances of the plan

by an additional 120 days each. In support of the Motion, the Debtor respectfully states as follows:

                                      I. JURISDICTION AND VENUE

          1.       The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334. This

is a core proceeding under 28 U.S.C. § 157(b). Venue is proper in this district under 28 U.S.C. §§

1408 and 1409.

                                              II. BACKGROUND

          2.       On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court for the District of

Delaware, Case No. 19-12239 (CSS) (the “Delaware Court”). On October 29, 2019, the Official

Committee of Unsecured Creditors (the “Committee”) was appointed by the U.S. Trustee in the

Delaware Court. On December 4, 2019, the Delaware Court entered an order transferring venue

of the Debtor’s bankruptcy case to this Court [Docket No. 186]. 2 The Debtor has continued in the

possession of its property and has continued to operate and manage its business as a debtor-in-



2
    All docket numbers refer to the docket maintained by this Court.


                                                          -2-
DOCS_DE:227240.6 36027/002
Case 19-34054-sgj11 Doc 395 Filed 01/24/20              Entered 01/24/20 20:10:41       Page 3 of 8



possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner

has been appointed in this chapter 11 case.

                                   III. RELIEF REQUESTED

        3.       The Debtor respectfully requests entry of an order pursuant to section 1121(d) of

the Bankruptcy Code and Local Rule 3016-1 extending the 120-day and 180-day exclusivity

periods provided by Bankruptcy Code sections 1121(b) and (c)(3) and Local Rule 3016-1 for the

filing of a chapter 11 plan and the solicitation of acceptances of the plan by 120 days (specifically

through June 12, 2020 and August 11, 2020, respectively).

        4.       The Exclusive Filing Period (as defined below) and the Solicitation Period (as

defined below) are currently set to expire on February 13, 2020 and April 13, 2020, respectively.

The Debtor requests an extension of 120 days to each, so that the Exclusive Filing Period will

expire on June 12, 2020 and the Solicitation Period will expire on August 11, 2020.

                                     IV. BASIS FOR RELIEF

        5.       Section 1121(b) of the Bankruptcy Code provides for an initial period of 120 days

after commencement of a chapter 11 case during which the debtor has the exclusive right to

propose and file a chapter 11 plan (the “Exclusive Filing Period”). Section 1121(c)(3) of the

Bankruptcy Code provides that, if a debtor files a plan within the 120-day Exclusive Filing Period,

it has a period of 180 days after the commencement of the case to obtain acceptances of such plan,

during which time competing plans may not be filed (the “Solicitation Period” and together with

the Exclusive Filing Period, the “Exclusive Periods”).         Pursuant to section 1121(d) of the

Bankruptcy Code, courts may extend the Exclusive Periods for “cause.” Local Rule 3016-1

provides that extension of the Exclusive Periods requires the “fil[ing of] a motion requesting the

extension that includes a statement of the reasons why a plan has not been filed and a detailed

timetable of the steps to be taken in order to file a plan.”

                                                  -3-
DOCS_DE:227240.6 36027/002
Case 19-34054-sgj11 Doc 395 Filed 01/24/20                   Entered 01/24/20 20:10:41        Page 4 of 8



        6.       Although the Bankruptcy Code does not define the term “cause,” the legislative

history indicates it is intended to be a flexible standard to balance the competing interests of a

debtor and its creditors.          See H.R. Rep, No. 95-595, at 231-32 (1978), reprinted in 1978

U.S.C.C.A.N. 5787, 6191 (noting that Congress intended to give bankruptcy courts flexibility to

protect a debtor’s interest by allowing unimpeded opportunity to negotiate settlement of debts

without interference from other parties in interest).

        7.       In determining whether cause exists to extend the Exclusive Periods, a court may

consider a variety of factors in assessing the totality of circumstances in each case. See In re

Friedman’s, Inc., 336 B.R. 884, 888 (Bankr. S.D. Ga. 2005) (identifying the factors used by courts

to determine whether cause exists to extend exclusivity); In re Hoffinger Indus., Inc., 292 B.R.

639, 643-44 (B.A.P. 8th Cir. 2003); In re Serv. Merch. Co., Inc., 256 B.R. 744, 751 (Bankr. Tenn.

2000); In re Dow Corning Corp., 208 B.R. 661, 664, 670 (Bankr. E.D. Mich. 1997); In re Express

One Int'l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996); In re McLean Indus., Inc., 87 B.R. 830,

834 (Bankr. S.D.N.Y. 1987). These factors include, without limitation:

                 a)          the size and complexity of the debtor’s case;

                 b)          the existence of good faith progress towards reorganization;

                 c)          a finding that the debtor is not seeking to extend exclusivity to pressure
                             creditors “to accede to [the debtor's] reorganization demands;”

                 d)          the existence of an unresolved contingency;

                 e)          the fact that the debtor is paying its bills as they come due;

                 f)          the necessity of sufficient time to negotiate and prepare adequate
                             information;

                 g)          whether creditors are prejudiced by the extension;

                 h)          the length of time the case has been pending; and

                 i)          whether the debtor has demonstrated reasonable prospects for filing a viable
                             plan.

                                                       -4-
DOCS_DE:227240.6 36027/002
Case 19-34054-sgj11 Doc 395 Filed 01/24/20             Entered 01/24/20 20:10:41        Page 5 of 8



See, e.g., Hoffinger Indus., 292 B.R. at 643-44 (citations omitted); Serv. Merch. Co., 256 B.R. at

751 (citations omitted); McLean Indus., 87 B.R. at 834 (citations omitted). Not all factors are

relevant to every case, and courts tend to use a relevant subset of the above factors in determining

whether cause to grant an exclusivity extension exists in a particular chapter 11 case. See, e.g.,

Hoffinger Indus., 292 B.R. at 644 (“It is within the discretion of the bankruptcy court to decide

which factors are relevant and give the appropriate weight to each.”); Serv. Merch. Co., 256 B.R.

at 751 (finding cause to extend where the debtors established six of these factors); Express One

Int'l., 194 B.R. at 100 (identifying four of the factors as relevant in determining whether “cause”

exists to extend exclusivity); In re United Press Int’l., Inc., 60 B.R. 265, 269 (Bankr. D.D.C. 1986)

(finding that the debtor showed “cause” to extend exclusivity based upon a showing of three of

these factors).

        8.        Additionally, the Fifth Circuit has recognized that a bankruptcy court, in

determining whether “cause” exists to extend an exclusivity period, should also consider the

legislative goals behind section 1121, including the competing concerns of giving a debtor time to

reorganize while also protecting creditors by limiting undue delay and unfair pressure on creditors.

In re Timbers of Inwood Forest Assoc., Ltd., 808 F.2d 363, 372 (5th Cir. 1987); see also In re

Southwest Oil Co. of Jourdanton, Inc., 84 B.R. 448, 450 (Bankr. W.D. Tex. 1987).

        9.        The primary objective of a chapter 11 case is the formulation, confirmation, and

consummation of a chapter 11 plan. The Exclusive Periods are intended to afford a debtor a full

and fair opportunity to propose a plan and solicit acceptances of such plan without the deterioration

and disruption that is likely to be caused by the filing of competing plans by non-debtor parties.

Courts in this district have, on numerous occasions, granted extensions of the Exclusive Periods

in complex chapter 11 cases. See, e.g., In re CHC Grp. Ltd., No. 16-31854 (BJH) (Bankr. N.D.



                                                 -5-
DOCS_DE:227240.6 36027/002
Case 19-34054-sgj11 Doc 395 Filed 01/24/20              Entered 01/24/20 20:10:41          Page 6 of 8



Tex. Sept. 2, 2016), ECF No. 829 (granting 90-day extension); In re ALCO Stores, Inc., No. 14-

34941 (SGJ) (Bankr. N.D. Tex. March 6, 2015), ECF No. 855 (granting 60-day extension); In re

Vitro Asset Corp, Case No. 11-32600 (HDH) (Bankr. N.D. Tex. July 25, 2011) (granting 60-day

extension); In re Idearc Inc., Case No. 09-32828 (BJH) (Bankr. N.D. Tex. Oct. 10, 2009); In re

Pilgrim’s Pride Corp., Case No. 08-45664 (DML) (Bankr. N.D. Tex. March 26, 2009)(granting 6-

month extension); In re Home Interiors & Gifts, Inc., Case No. 08-31961 (BJH) (Bankr. N.D. Tex.

Sept. 4, 2008)(granting 60-day extension); In re Heartland Automotive Holdings, Inc., Case No.

08-40047 (DML) (Bankr. N.D. Tex. May 6, 2008)(granting 120-day extension); In re Spectrum

Jungle Labs Corp., Case No. 09-50455 (RBK) (May 27, 2009).

A.      Cause Exists to Extend the Debtor’s Exclusive Periods

        10.      For the following reasons, an application of the aforementioned standards to the

facts of this chapter 11 case demonstrates sufficient “cause” to grant the Debtor’s requested

extension of the Exclusive Periods so that the Debtor may have a full and fair opportunity to

propose a plan and solicit acceptances thereon.

        11.      First and foremost, the primary reason for an extension of the Exclusive Periods is

that the Debtor’s new independent board (the “Independent Board”) was appointed only two weeks

ago. The Independent Board needs time to learn about and thoroughly understand the Debtor’s

assets and financial affairs, to take appropriate steps to ensure the stability of the Debtor’s business,

and to begin the process of formulating a structure for a chapter 11 plan and ultimate exit strategy

from bankruptcy. In this regard, the Independent Board intends to coordinate with the Committee

and other parties in interest on the terms of the plan, which process will take more time.

        12.      Second, the complexity of the Debtor’s case and its various assets, liabilities, and

entanglements justifies extending Exclusive Periods. In the relatively short time since the Petition

Date, the Debtor has concentrated its efforts and resources on (a) transitioning into bankruptcy, (b)

                                                  -6-
DOCS_DE:227240.6 36027/002
Case 19-34054-sgj11 Doc 395 Filed 01/24/20               Entered 01/24/20 20:10:41        Page 7 of 8



administering its bankruptcy estate, (c) operating its business in chapter 11 and (d) addressing

governance and venue transfer issues. Accordingly, the size and complexity of this case weighs

in favor of granting the Debtor’s requested extension of the deadlines.

        13.       Third, the Debtor has been paying, and will continue to pay, its undisputed

postpetition debts and has operated its business in the ordinary course since the filing of this chapter

11 case.

        14.       Fourth, the Debtor is not seeking an extension of the Exclusive Periods to delay the

administration of this case or to pressure creditors into acceding to a plan that they find

unsatisfactory.

        15.       Accordingly, the facts in this case are sufficient to support a finding of “cause” to

extend the Exclusivity Periods by 120 days.           The Debtor, now under the direction of the

Independent Board, is proceeding with its chapter 11 case in an orderly and expeditious fashion.

Given the reasonable extensions requested and the intent and purpose of section 1121 of the

Bankruptcy Code, the Debtor’s request for an extension is warranted.

B.      Additional Information Required by L.B.R. 3016-1

        16.       The Debtor has not proposed a chapter 11 plan during the initial Exclusive Periods

because its focus has been on addressing operating and governance issues. With the appointment

of the Independent Board, the Debtor and its representatives can now begin work on possible

restructuring alternatives. The Debtor does not yet have any visibility on how long this process

will take or what the outcome will be, but it is the Debtor’s intent to propose a confirmable chapter

11 plan within the extended Exclusive Periods requested hereby.

                                             V. NOTICE

        17.       Notice of this Motion will be provided to: (a) the Office of the United States

Trustee; (b) the Office of the United States Attorney for the Northern District of Texas; (c) the

                                                   -7-
DOCS_DE:227240.6 36027/002
Case 19-34054-sgj11 Doc 395 Filed 01/24/20            Entered 01/24/20 20:10:41        Page 8 of 8



Debtor’s principal secured parties; (d) counsel to the Committee; and (e) parties requesting notice

pursuant to Bankruptcy Rule 2002.

                                          VI. PRAYER

        WHEREFORE, the Debtor respectfully requests that the Court enter an order, substantially

in the form attached hereto as Exhibit A: (i) granting the relief requested herein and (ii) granting

such other and further relief as the Court may deem proper.


 Dated: January 24, 2020.                        PACHULSKI STANG ZIEHL & JONES LLP

                                                 Jeffrey N. Pomerantz (CA Bar No.143717)
                                                 Ira D. Kharasch (CA Bar No. 109084)
                                                 Maxim B. Litvak (TX Bar No. 24002482)
                                                 Gregory V. Demo (NY Bar No. 5371992)
                                                 10100 Santa Monica Boulevard, 13th Floor
                                                 Los Angeles, CA 90067
                                                 Telephone: (310) 277-6910
                                                 Facsimile: (310) 201-0760
                                                 Email:      jpomerantz@pszjlaw.com
                                                             ikharasch@pcszjlaw.com
                                                             mlitvak@pszjlaw.com
                                                             gdemo@pszjlaw.com

                                                 -and-

                                                 HAYWARD & ASSOCIATES PLLC

                                                 /s/ Zachery Z. Annable
                                                 Melissa S. Hayward
                                                 Texas Bar No. 24044908
                                                 MHayward@HaywardFirm.com
                                                 Zachery Z. Annable
                                                 Texas Bar No. 24053075
                                                 ZAnnable@HaywardFirm.com
                                                 10501 N. Central Expy, Ste. 106
                                                 Dallas, Texas 75231
                                                 Tel: (972) 755-7100
                                                 Fax: (972) 755-7110

                                                 Counsel and Proposed Counsel for the Debtor and
                                                 Debtor-in-Possession


                                                -8-
DOCS_DE:227240.6 36027/002
